COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Noble Drilling (Jim Thompson), LLC

Appellate case number:   01-14-00256-CV

Trial court case number: 2011-43366

Trial court:             215th District Court of Harris County

        The abatement in our order of May 30, 2014 is lifted, and this appeal is returned to our
active docket.
        Real Party in Interest, Salvadore Maciel, is requested to file a response to Relator’s
Petition for Writ of Mandamus. The response, if any, is due within 30 days of the date of this
order. Absent extraordinary circumstances, no extensions of this deadline will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: July 31, 2014